ITEMID: 001-71810
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF SIMSEK v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Pecuniary damage - financial award;Non-pecuniary damage - finding of violation sufficient;Costs and expenses partial award - Convention proceedings
JUDGES: David Thór Björgvinsson
TEXT: 4. The applicant was born in 1941 and lives in Freising, Germany.
5. On 8 February 1996 the Ministry of Public Works and Settlement (Bayındırlık ve İskan Bakanlığı) issued an order of expropriation for a plot of land belonging to the applicant in Dinar, a district attached to Afyon, following the earthquake which happened on 1 October 1995. A committee of experts assessed the value of the plot and the amount was paid to the applicant.
6. On 2 April 1997 the applicant brought an action for additional compensation before the Dinar Civil Court of First Instance.
7. On 14 August 1997 the first-instance court decided to award the applicant an additional compensation of 3,330,990,000 Turkish liras (TRL) plus interest at the statutory rate applicable at the date of the court’s decision running from 2 April 1997.
8. On 22 October 1997 the Court of Cassation upheld the judgment of the Dinar Civil Court of First Instance.
9. On an unspecified date, the applicant requested rectification of the Court of Cassation’s decision.
10. On 8 December 1997 the Court of Cassation dismissed the applicant’s request.
11. On 20 April and 19 July 1999 the Ministry paid the applicant TRL 6,242,830,425 in additional compensation together with interest.
12. The relevant domestic law and practice are set out in the Aka v. Turkey judgment of 23 September 1998 (Reports of Judgments and Decisions 1998-VI, pp. 2674-76, §§ 17-25).
